Per Curiam.
Petitioner was licensed to practice dentistry on June 28, 1913. In 1944 his license was revoked under the Education Law. The appeal is from an order of the Special Term confirming the revocation.
In December, 1943, in a cafe in New York City, he shot his female companion, and thereafter was indicted for attempting to commit murder in the first degree, and of assault in* the first degree. In June, 1944, he pleaded guilty to the latter charge and in October was arraigned for sentence. The woman he shot had recovered completely and he had settled a civil action which she had brought to recover for her injuries. The judge presiding at the term of General Sessions suspended sentence and discharged petitioner upon probation for five years, and *482he was required to submit to psychiatric treatment until it was certified that further treatment was unnecessary. Under the statute (Education Law, § 1311, formerly Public Health Law, § 201) the license of a practitioner of dentistry may be revoked if he has been convicted in a court of competent jurisdiction, either within or without the State, of a crime. An annulment of the order is sought on the ground that a conviction is accomplished only when sentence has been pronounced. In generally accepted legal parlance a “ conviction ” has been had either when a jury returns a verdict of guilty or a defendant makes a like plea. Under a quite similar statute (Judiciary Law, § 90, subd. 4, formerly § 477) a plea of guilty to a felony by an attorney is deemed a conviction for the purposes of disbarment. (Matter of Sugarman, 237 App. Div. 346; Matter of Gladstone, 267 App. Div. 670.)
The order should be affirmed.
All concur.
Order affirmed, with costs.